In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00066-CV

CEDRIC LAVON BILLUPS, SR. AND             §    On Appeal from County Court at
DONNA MARIE BILLUPS, Appellants                Law No. 1
                                          §
                                               of Tarrant County (2019-002120-1)
V.                                        §
                                               April 30, 2020
                                          §
ARBELAEZ INVESTMENTS, LLC,                     Opinion by Justice Kerr
Appellee


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Elizabeth Kerr_________________
                                        Justice Elizabeth Kerr